Dismissed and Opinion filed May 8, 2003








Dismissed and Opinion filed May 8, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00070-CV
____________
 
TINA M. ANDREWS, Appellant
 
V.
 
COMMISSION FOR LAWYER DISCIPLINE, Appellee
 

 
On
Appeal from the 234th District Court
Harris County, Texas
Trial
Court Cause No. 00-37243
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed January 14,
2003.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.  




On April 7, 2003, notification was transmitted to all parties
of the Court's intent to dismiss the appeal for want of prosecution unless,
within fifteen days, appellant paid or made arrangements to pay for the record
and provided this court with proof of payment. 
See Tex. R. App. P. 37.3(b).  Appellant filed no response demonstrating
payment for the clerk=s record or requesting an extension of time.  To date, the clerk=s record still has not been filed.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed May 8, 2003.
Panel consists of Justices Fowler,
Edelman and Hudson.